Citation Nr: 1528645	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from February 1982 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied service connection for a right leg disability.  Jurisdiction presently resides with the RO in Baltimore, Maryland.

The Board remanded this case for additional development in May 2014.  The case is now returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately another remand is required in this case.  The Veteran seeks entitlement to service connection for a right leg disability.  He has advanced two theories of entitlement; one of which is that the disability started in service; the other is that his right leg disability is a chronic and medically unexplained illness related to service in the Persian Gulf during the Persian Gulf War.  The Veteran has asserted that he was a Persian Gulf Veteran by virtue of a deployment along the Red Sea during the Gulf War as member of the 10th Mountain Division with the Multi-National Peace Keeping Force in the Sinai Peninsula.  See February 2012 notice of disagreement; December 2012 VA Form 9.  Therefore, he asserts that he is entitled to service connection under the Persian Gulf presumptions.  Service on or over the Red Sea would qualify the Veteran for these presumptions, while service next to the Red Sea in the Sinai would not.  38 C.F.R. § 3.317(e)(2) (2014).  In any event, the reported service has not been verified.

The Board remanded this case in May 2014, in part, so that personnel records could be obtained.  The information in the personnel records does not reflect any service on or over the Red Sea.  The Veteran submitted a copy of a passport date stamped by the Arab Republic of Egypt in October 1990 and May 1991, which would have been during his period of service; but there is no other information of record to confirm Persian Gulf War service.  Additional development is warranted in this regard.

Regarding the Veteran's right leg disability, the medical records show that he has received multiple diagnoses over the years to explain his symptoms.  However, most of these diagnoses have been called into question.  He has stated that he first noticed symptoms of weakness, numbness, and stiffness in his right leg during his military service.  The Veteran's entrance examination in January 1982 shows the Veteran had previously broken his right leg; but there were no sequelae.  Service treatment records dated in January 1989 and April 1991 note complaints of stiffness in the joints as well as pain in the knee and the area below the knee. Although it was noted that the condition had been resolved, the Veteran has reported occasional ongoing pain in the right leg. 

Private treatment records note a diagnosis of hereditary spastic paraparesis and mild sensorimotor peripheral neuropathy.  However, VA treatment records note a diagnosis of stiff man syndrome.  Subsequent to the Board's remand, the Veteran underwent two VA examinations in July 2014 and August 2014, and was provided with a supplemental medical opinion in January 2015.  A July 2014 VA examination report notes that since the Veteran's right leg disorder was a neurological disorder, the opinion should be reserved for a neurologist.  The Veteran underwent an August 2014 VA neurology examination in which it was noted that the Veteran had a slowly progressive neurological disorder involving all
four extremities, but that a specific diagnosis had not been clearly identified.  The examiner commented that there were elements of bilateral corticospinal involvement (hyperreflexia/Babinski signs) and lower motor neuron involvement (muscle atrophy) and abnormal muscle tone.  The examiner further found that based on review of the military treatment records in the C-file, there is insufficient evidence to support that this neurological condition had its onset in service.  Furthermore, the examiner found that there was no evidence to support that the Veteran had a right leg disability in service. 

The same neurologist provided a supplemental opinion in January 2015 to address whether the Veteran's right leg disability was a chronic, medically unexplained disorder.  The examiner found that the current right leg disability was less likely as not (less than 50/50 probability) a manifestation of a medically unexplained chronic
multisystem illness (a diagnosed illness without conclusive pathophysiology
or etiology that is characterized by overlapping symptoms and signs and has
features such as fatigue, pain, disability out of proportion the physical
findings, and inconsistent demonstration of laboratory abnormalities).  The rationale was that the Veteran's illness was in the realm of a neuromuscular disorder
involving both upper/lower motor neurons predominantly and therefore was not
an unexplained chronic multisystem illness as other features to suggest a
multisystem disorder are lacking.  The examiner further commented that to date, a diagnosis of stiff person syndrome (a well-established nonmultisystem disorder) was made but that he questioned this diagnosis based on the neurological findings of upper/lower motor neuron involvement.  

The August 2014 and January 2015 opinions are inadequate because the examiner failed to provide a detailed and well-informed rationale with consideration of the Veteran's complaints of right leg weakness, numbness, and stiffness since his military service.  The examiner also did not comment on the findings in the service treatment records regarding the right leg with respect to the opinion that the right leg disorder was not related to service.  In addition the examiner provided a seemingly contradictory conclusion by finding, on the one hand, that a clear diagnosis had never been made for the right leg disorder; but then found that the right leg disorder was not an unexplained chronic multisystem illness because other features to suggest this were lacking.  It is not clear what these "other features" are; and this needs to be clarified.

Given that there are several theories of entitlement to service connection potentially available in this case, another medical opinion is warranted to clarify some of the medical questions that remain unresolved.

The examiner further commented that records from Johns Hopkins Hospital in 2010 and 2011, where reportedly an extensive work-up was done to diagnose the Veteran with stiff man syndrome were not in the file and could not be reviewed.  In addition records dated in 2003 from the University of Pennsylvania Hospital where hereditary spastic paraparesis was diagnosed also are not in the file, as noted in the August 2014 VA examination report.  Efforts must be made on remand to obtain these records.  Also, with respect to relevant records, the Veteran noted treatment from a private doctor, Dr. C., since 1992; however, records only dating back to 2001 were obtained.  Additional development is warranted to determine whether there are remaining outstanding records from Dr. C.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department to verify whether the Veteran served in the Persian Gulf during the Persian Gulf War during his active duty service to include whether he was deployed along the Red Sea during the Gulf War as member of the 10th Mountain Division with the Multi-National Peace Keeping Force in the Sinai Peninsula.  If efforts to verify the Veteran's Persian Gulf War service are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Ask the Veteran to submit or sign the proper release forms for VA to obtain treatment records from Dr. Costas, dated from 1992 to 2001, University of Pennsylvania Hospital from 2003, and Johns Hopkins Hospital from 2010.  If the Veteran complies with VA's request to sign the proper release form, make reasonable efforts to obtain the treatment records and document all requests and responses received.

3.  Make arrangements to obtain relevant treatment records from the VAMC in Baltimore dated from 1992 to June 2012, and from September 2012 to present.  Document all efforts to obtain this information.  If VA's efforts are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning his claim.

4.  Ask the Veteran to identify any additional treatment he has received for his right leg disability and make reasonable efforts to obtain any additional records identified.

5.  Then, return the file to the examiner who provided the previous examination in August 2014 for a medical opinion.  If warranted, another examination should be scheduled.  If the previous examiner is not available, then reschedule the Veteran for another neurology examination.  The record and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the opinion and/ or examination.  The examiner must note that the claims file was reviewed. 

Appropriate testing should be conducted.  

The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right leg disorder is manifested as progressive muscular atrophy and/ or an organic disease of the nervous system.  If so, did either of these disorders have its clinical onset (including any symptoms of the disorder with consideration of the complaints of stiffness, weakness, and pain in the joints and right leg area) during active service or within one year following separation from service (i.e., from August 1991 to August 1992).

(b)  Is the right leg disability considered a congenital or developmental disease or defect?  If it is a defect, was it subject to superimposed injury or disease during service, including as a result of overuse injury?  If it is a disease, do manifestations of the disease in service constitute aggravation of the condition?

Note:  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaints of weakness, stiffness, and numbness in the right leg and related symptoms are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness. 

(d)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred during active service.  In doing so, the examiner must consider the complaints of stiffness, weakness, and pain in the joints and right leg area in service, post-service diagnoses of neurological/ muscular disorders, and the Veteran's statements regarding continuity of symptomatology since service. 

Please note: The August 2014 and January 2015 VA medical opinions are inadequate because the examiner failed to provide a detailed and well-informed rationale with consideration of the Veteran's complaints of right leg weakness, numbness, and stiffness since his military service.  The examiner also did not comment on the findings in the service treatment records regarding the right leg with respect to the opinion that the right leg disorder was not related to service.  In addition the examiner provided a seemingly contradictory conclusion by finding, on the one hand, that a clear diagnosis had never been made for the right leg disorder; but then found that the right leg disorder was not an unexplained chronic multisystem illness because other features to suggest this were lacking.  It is not clear what these "other features" are; and this needs to be clarified.

In addition to any other pertinent evidence of record, the examiner should specifically consider the following:

(a)  The Veteran's service treatment records showing treatment for right leg and knee (including jumper's knee) and complaints of stiffness in the joints during service;

(b)  The Veteran's competent statements that he began to experience weakness and stiffness in the right leg during service in approximately 1985 and continued to experience these symptoms after service; and  
 
(c)  Pertinent medical evidence showing various diagnoses pertaining to the right leg, including hereditary spastic paraparesis, mild sensorimotor peripheral neuropathy, and stiff man syndrome.

(d)  Any additional relevant medical evidence obtained including supplemental opinions or supporting VA or private medical records as a result of this remand (i.e., records from University of Pennsylvania Hospital and/ or records from Johns Hopkins Hospital.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  After the requested opinion and/ or examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, readjudicate the claim on appeal.  If benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


